Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
 The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.         Determining the scope and contents of the prior art.
2.         Ascertaining the differences between the prior art and the claims at issue.
3.         Resolving the level of ordinary skill in the pertinent art.
4.        Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-5, 8-10, 13, 16, and 17 are rejected under 35 U.S.C. 103 as being obvious over Camwell et al, U.S. 2007/0258326 in view of Kersey, U.S. 2005/0012935 (as submitted IDS).  
On claim 1, Camwell cites except as indicated:  
An acoustic receiver comprising:
the optical emitter operable to emit an optical beam to a single point of reference on a conduit, and the optical receiver operable to receive one or more reflections of the optical beam off of the single point of reference on the conduit, thereby detecting waves propagating through the conduit created by an acoustic transmitter ([0007] measure telemetry waves, pressure pulse waves, or acoustic waves); and
a processor coupled with the optical emitter and the optical receiver, the processor being operable to:
determine components of the waves created by the acoustic transmitter based on the one or more reflections of the optical beam ([0033] a data stream pertinent to the data inherent in the timing of the mud pulses); and
determine a signal transmitted from the acoustic transmitter based on the components of the waves (see above, data stream and [0003] wireless data from telemetry via mud pulses).
Regarding the excepted: “processor,” Camwell doesn’t disclose this feature. 
In the same art of borehole wave measurement technology, Kersey, figure 1, discloses a processing unit 20 used in conjunction with an optical measurement device 12. 
It would have been obvious at the time the claimed invention was filed to modify Camwell’s borehole wave measurement device using the processor disclosed in Kersey to realize an embodiment using a processor in the manner claimed. One of ordinary skill in the art would have included such a feature of a processor to control the optical 
Regarding the excepted: “the optical emitter operable to emit an optical beam to a single point of reference on a conduit, and the optical receiver operable to receive one or more reflections of the optical beam off of the single point of reference on the conduit,” while Camwell discloses using an optical receiver to obtain data from the wellbore system disclosed above, Camwell doesn’t disclose the above excepted claim limitations.
In the same art of borehole wave measurement technology, Kersey, figure 1 and [0036] discloses an embodiment wherein an optical measurement device 12 measures parameters emanating from pipe 14. [0037] also discloses one or more listed parameters measured to included, for example, mass flow rate, volumetric flow rate, density, entrained air, and the like. The above citation meets the above excepted claim limitations. 
It would have been obvious at the time the claimed invention was filed to modify Camwell using the features outlined Kersey such that the claimed invention is realized in a known embodiment. Kersey discloses a known way of measuring pipe parameters in the manner described in the claimed invention and one of ordinary skill in the art would have included Kersey’s feature into Camwell’s embodiment and the inclusion of measuring the pipe 14 as described in Kersey into Camwell’s measuring system would have predicted the claimed invention with a likelihood of success. 

On claim 2, Camwell cites:  


On claim 3, Camwell and Kersey cites:    
The acoustic receiver of claim 1, wherein the optical beam includes a single beam. See the rejection of claim 1 citing Kersey, [0036]. “the optical measurement device outputs (in series or parallel) signals P1(t)…PN(t) which are indicative of the unsteady pressures at each of the two or more locations x1…xN, respectively.” Also, Kersey, [0043], “single laser beam.”

On claim 4, Camwell and Kersey cites:    
The acoustic receiver of claim 1, wherein the optical beam includes a plurality of beams which converge at the single point of reference on the conduit. See the rejection of claim 1 citing Kersey, [0036]. “the optical measurement device outputs (in series or parallel) signals P1(t)…PN(t) which are indicative of the unsteady pressures at each of the two or more locations x1…xN, respectively.”

On claim 5, Camwell and Kersey cites:     
The acoustic receiver of claim 1, wherein the processor is further operable to: demodulate the signal to determine data conveyed from the acoustic transmitter. As disclosed in the rejection of claim 1, Kersey, [0037] discloses an embodiment wherein there are listed measured parameters. To obtain these parameters, Kersey, [0041], 
Clearly, this obtained data is presumed to be in a format suitable for human level analysis (such as spreadsheets, data sent to a display in written or chart format and the like). In order for human level analysis to take place, a translation from the cited optical detecting to the above different human level format is taking place, the suggested translation from the optical to human level format is a demodulation.  

On claim 8, Camwell cites except:   
The acoustic receiver of claim 1, further comprising:
a deflector operable to rotate and deflect the optical beam to one or more additional points of reference on the conduit such that additional waves are measured, wherein the processor is further operable to:
determine additional signals transmitted from an acoustic transmitter based on the additional waves of the conduit; and
reduce noise by comparing the waves from the single point of reference and the additional waves from the additional points of reference (Kersey, [0065] rig motion determined by laser 2 is subtracted from rig motion plus acoustic wave motion determined by laser 1, thus leading to an improved SNR associated with the movement due solely to the acoustic wave travelling along the drill pipe).
As disclosed above, Caswell, while including an acoustic and optical measurement system used to measure parameters in a borehole, Caswell doesn’t disclose an embodiment shown in the excepted claim limitations. 

Furthermore, Kersey, figures 1-8 and [0049-51] discloses different embodiments of propagating optical scanning (for example, using laser vibrometers) to obtain different signals it include, among other things, mass flow rate, volumetric flow rate, density, entrained air, and the like. Thus, while Kersey doesn’t disclose the claimed “a deflector operable to rotate and deflect the optical beam to one or more additional points of reference on the conduit,” clearly, Kersey discloses a known variant of propagating optical signals across a borehole pipe to obtain the type of parameters sought after in the claimed invention. 
Thus, one of ordinary skill in the art would have included into Camwell the optical scanning feature of Kersey such that the claimed invention is realized with a likelihood of success. 

On claim 9, Camwell and Kersey cites:
A system comprising:
a conduit disposed in a wellbore through a wellhead (Camwell, figure 3);
an acoustic transmitter coupled with the conduit, the acoustic transmitter operable to transmit a signal by creating waves to propagate through the conduit; and an acoustic receiver including:

a processor coupled with the optical emitter and the optical receiver, the processor being operable to:
determine components of the waves created by the acoustic transmitter based on the one or more reflections of the optical beam; and
determine a signal transmitted from the acoustic transmitter based on the components of the waves.
See the rejection of claim 1 which discloses the same subject matter as claim 9 wherein claim 9 is rejected for the same reasons articulated in the rejection of claim 1. 

 On claim 10, Camwell cites:   
The system of claim 9, wherein the components of the waves include velocities of the waves. Abstract, material velocities of harmonic acoustic telemetry waves. 

On claim 13, Camwell and Kersey cites:    
The system of claim 9, wherein the processor is further operable to: demodulate the signal to determine data conveyed from the acoustic transmitter.
As disclosed in the rejection of claim 1, Kersey, [0037] discloses an embodiment wherein there are listed measured parameters. To obtain these parameters, Kersey, 
Clearly, this obtained data is presumed to be in a format suitable for human level analysis (such as spreadsheets, data sent to a display in written or chart format and the like). In order for human level analysis to take place, a translation from the cited optical detecting to the above different human level format is taking place, the suggested translation from the optical to human level format is a demodulation. 

On claim 16, Camwell and Kersey cites:
The system of claim 9, wherein the acoustic receiver further includes:
a deflector operable to rotate and deflect the optical beam to one or more additional points of reference on the conduit such that additional waves are measured, wherein the processor is further operable to:
determine additional signals transmitted from an acoustic transmitter based on the additional waves of the conduit; and
reduce noise by comparing the waves from the single point of reference and the additional waves from the additional points of reference. See the rejection of claim 8 which discloses the same subject matter as claim 16 wherein claim 16 is rejected for the same reasons articulated in the rejection of claim 8. 
On claim 17, Camwell and Kersey cites:    
A method comprising:
emitting, by an acoustic receiver, an optical beam to a single point of reference on a conduit;

measuring, by a processor, components of waves propagating through the conduit based on the one or more reflections of the optical beam;
determining, by the processor, a signal transmitted from an acoustic transmitter based on the components of the waves propagating through the conduit; and
demodulating, by the processor, the signal to determine data conveyed from the acoustic transmitter. (As disclosed in the rejection of claim 1, Kersey, [0037] discloses an embodiment wherein there are listed measured parameters. To obtain these parameters, Kersey, [0041], discloses an embodiment where different optical detecting techniques are used to glean the type of data disclosed in [0037]. 
Clearly, this obtained data is presumed to be in a format suitable for human level analysis (such as spreadsheets, data sent to a display in written or chart format and the like). In order for human level analysis to take place, a translation from the cited optical detecting to the above different human level format is taking place, the suggested translation from the optical to human level format is a demodulation).  
See the rejection of claim 1 which discloses the same or similar subject matter as claim 17 and is thus rejected for the same reasons articulated in the rejection of claim 1. 
On claim 18, Camwell cites:    
The method of claim 17, wherein the components of the waves include velocities of the waves. Abstract, “material velocities of harmonic acoustic telemetry waves.”

Claims 11 are rejected under 35 U.S.C. 103 as being obvious over Camwell et al, U.S. 2007/0258326 in view of Kersey, U.S. 2005/0012935 (as submitted IDS) and Camwell et al., U.S. 2008/0013403 (hereinafter 403).  
On claim 11, Camwell cites except:    
The system of claim 9, wherein the acoustic receiver is disposed on the surface, the acoustic transmitter is disposed in the wellbore, and the acoustic transmitter is communicatively coupled with a downhole tool. Camwell, [0003] discloses communications between a downhole to surface (or vice versa). Furthermore, Camwell, [0005] discloses a telemetry transmitter being involved in the communications of telemetry data between the transmitter and the tubing of the surface drilling rig. The location of the receiver is not clear. 
In the same art of borehole monitoring, 403 discloses the borehole transmitter being located in the downhole [0004] while the borehole receiver is located at the surface [0006]. One of ordinary skill in the art would have substituted the known positions disclosed in 403 into the disclosed systems cited in Camwell and Kersey and the results of the substitution would have predicted the claimed invention.  

Claims 12 are rejected under 35 U.S.C. 103 as being obvious over Camwell et al, U.S. 2007/0258326 in view of Kersey, U.S. 2005/0012935 (as submitted IDS) and Camwell et al., U.S. 2008/0013403 (hereinafter 403) and Camwell et al., U.S. 2010/0200296 (hereinafter 296).   
On claim 12, Camwell discloses except:    
wherein the acoustic receiver is disposed in the wellbore, the acoustic transmitter is disposed on the surface, and the acoustic receiver is communicatively coupled with a downhole tool,
wherein the downhole tool is adjusted based on the signal measured by the acoustic receiver.
Regarding the claimed: “wherein the acoustic receiver is disposed in the wellbore, the acoustic transmitter is disposed on the surface,” Camwell, discloses in [0003] a communications between a downhole to surface (or vice versa). Furthermore, Camwell, [0005] discloses a telemetry transmitter being involved in the communications of telemetry data between the transmitter and the tubing of the surface drilling rig. Camwell doesn’t disclose the above claim limitations. 
In the same art of wellbore monitoring, 296 discloses an embodiment in [0028] where according to one aspect of the invention, a set of sonic transmitters deployed at the surface substantially above and along the intended path of first well of a borehole is used to provide a ranging means to a sonic receiver disposed in the bottom hole assembly of drilling equipment, the receiver being preferentially placed close to the drill bit.
It would have been obvious at the time the claimed invention was filed to modify Camwell to incorporate the limitations disclosed in 296 such that the claimed invention is realized. 296 discloses a known alternative embodiment where sonic transmitters are found in the surface while sonic receivers are found in the wellbore. One of ordinary skill in the art would have included 296’s feature into Camwell and the results of the 
Regarding the excepted:
“wherein the downhole tool is adjusted based on the signal measured by the acoustic receiver,” Camwell doesn’t disclose this feature.  However, it would have been obvious at the time the claimed invention was filed to ensure the cited downhole tool is adjusted based on the signal measured by the acoustic receiver. Per Camwell, [0003], “Care needs to be taken about the positioning and coupling of such devices to the tubing in order that the maximum signal energy can be extracted in order to optimize the detection system's signal to noise ratio (SNR).” That is, optimum communications is done via maximum reception of data without little noise. 
Claims 6, 7, 14, 15, 19, and 20 are rejected under 35 U.S.C. 103 as being obvious over Camwell et al, U.S. 2007/0258326 in view of Kersey, U.S. 2005/0012935 (as submitted IDS) and Smith, U.S. 4,802,143.  
On claim 6, Camwell and Kersey cites except:    
The acoustic receiver of claim 5, wherein the processor is further operable to: determine longitudinal components of the waves.
Camwell discloses in [0007] an embodiment that measures telemetry waves, pressure pulse waves, or acoustic waves.
However, neither Camwell nor Kersey discloses longitudinal nor torsional components of the waves. In the same art of borehole parameter measuring, Smith, col. 12, lines 24-45, discloses an embodiment where a borehole parameter measurement system measures longitudinal and torsional strains in borehole operations. 


On claim 7, Camwell, Kersey, and Smith cites:   
The acoustic receiver of claim 5, wherein the processor is further operable to: determine torsional components of the waves.
See the rejection of claim 6 which discloses the same subject matter as claim 7 wherein claim 7 is rejected for the same reasons articulated in the rejection of claim 6. 

On claim 14, Camwell, Kersey, and Smith cites:    
The system of claim 13, wherein the processor is further operable to: determine longitudinal components of the waves. 
See the rejection of claim 6 which discloses the same subject matter as claim 14 wherein claim 14 is rejected for the same reasons articulated in the rejection of claim 6. 

On claim 15, Camwell, Kersey, and Smith cites:   
The system of claim 13, wherein the processor is further operable to: determine torsional components of the waves. See the rejection of claim 6 which discloses the 

On claim 19, Camwell, Kersey, and Smith cites:    
The method of claim 17, further comprising: determining longitudinal components of the waves. See the rejection of claim 6 which discloses the same subject matter as claim 19 wherein claim 19 is rejected for the same reasons articulated in the rejection of claim 6. 

On claim 20, Camwell, Kersey, and Smith cites:
The method of claim 17, further comprising: determining torsional components of the waves. See the rejection of claim 6 which discloses the same subject matter as claim 20 wherein claim 20 is rejected for the same reasons articulated in the rejection of claim 6. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAL EUSTAQUIO whose telephone number is (571) 270-7229.  The examiner can normally be reached on Mon -Thu 9:00 Am-5:30Pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nabil H. Syed, whose telephone number is (571) 270-3028. The fax phone number for the organization where this application or proceeding is assigned is 571-270-8229. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/CAL J EUSTAQUIO/Examiner, Art Unit 2683                                                                                                                                                                                                        

/NABIL H SYED/Primary Examiner, Art Unit 2683